DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-6 are pending and presented for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masahiro (JP 2014139301, reference is made to the English translation provided by applicants).

Initially it is noted that the claims recite “a reactive silicone oil having a functional group selected from a carbinol group, an amino group, an epoxy group, and a mercapto group only at one end of a molecular chain”. The language “only at one end of a molecular chain” only modifies the mercapto group, such that, for example, a reactive silicone having plural carbinol groups will meet the limitations of the claim.



II.	Regarding claim 5, Masahiro teaches a coating agent comprising: the above coat-forming composition (0107). Masahiro teaches all the limitations of claim 5; therefore, Masahiro anticipates the claim.

III.	Regarding claim 6, Masahiro additionally teaches a process comprising: applying the above coat-forming composition to a surface of a substrate (0171); and curing the composition on the substrate by a hydrolysis reaction (0087-0088 and 0171). Masahiro teaches all the limitations of claim 6; therefore, Masahiro anticipates the claim.

Conclusion
	Claims 1-6 are pending.
	Claims 1-6 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT S WALTERS JR/
June 16, 2021Primary Examiner, Art Unit 1796